Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 4, 5, 6, 7, 8, 9, 10, and 11, respectively, of U.S. Patent No. 11,384,765 in view of Hamamoto (US 5,573,059). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the prior art patent US 11,384,765 include all the structure of the instant claims, the only difference being that the instant application has a wider range of number of impellers, and has a heat exchanger having an inverted V-shape¸ and specifies no gap between the impellers. Hamamoto teaches an air conditioner with a heat exchanger having an inverted V-shape in order to reduce the height and therefore the space required by the air conditioner (Col. 6, lines 1-5). It would have been obvious to a person of ordinary skill in the art that the prior art that patent US 11,384,765 could have had a heat exchanger with an inverted V-shape in order to reduce the space required by the air conditioner, meaning the claims of the instant application are not patentably distinct from the claims of the prior art patents. Hamamoto also teaches no gap between the impellers. As shown in Fig 11, adjacent impellers are connected by partitioning plates 8b (col 11 lines 52-55). One of ordinary skill in the art knows that the partitioning plates provide strength and stiffness to the rotor, whereas a gap would increase the required space for the impellers without increasing the performance of the fan. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that patent US 11,384,765 could have been implemented without gaps between the impellers.

Instant Application Claims:
Patent No. 11384765 Claims
1. An air conditioner comprising: a cross-flow fan having a cylindrical shape, the cross-flow fan including a plurality of impellers, each of the impellers including a plurality of blades arranged in a circumferential direction; and a heat exchanger disposed on an upstream side of an air flow of the cross-flow fan with a clearance being formed between the cross-flow fan and the heat exchanger, the heat exchanger having an inverted V-shape, the clearance having a dimension no more than 20% of a diameter of each of the impellers, the impellers being arranged with at least one of the blades displaced between each adjacent two of the impellers, and a number of the impellers arranged along a rotation axis being at least 14 and no more than 30 in the cross-flow fan, each of the plurality of impellers being connected together to form a single, continuous unit without a gap disposed between adjacent impellers.
1. An air conditioner comprising: a cross-flow fan having a cylindrical shape, the cross-flow fan including a plurality of impellers, each of the impellers including a plurality of blades arranged in a circumferential direction; and a heat exchanger disposed on an upstream side of an air flow of the cross-flow fan with a clearance being formed between the cross-flow fan and the heat exchanger, the clearance having a dimension no more than 20% of a diameter of each of the impellers, the impellers being arranged with at least one of the blades displaced between each adjacent two of the impellers, and a number of the impellers arranged along a rotation axis being at least 17 and no more than 25 in the cross-flow fan, each of the plurality of impellers being connected together to form a single unit, the cross-flow fan having a number of revolutions that is no more than 2000 rpm.
2. The air conditioner according to claim 1, wherein the cross-flow fan includes at least 17 and no more than 25 impellers.
1. An air conditioner comprising: a cross-flow fan having a cylindrical shape, the cross-flow fan including a plurality of impellers, each of the impellers including a plurality of blades arranged in a circumferential direction; and a heat exchanger disposed on an upstream side of an air flow of the cross-flow fan with a clearance being formed between the cross-flow fan and the heat exchanger, the clearance having a dimension no more than 20% of a diameter of each of the impellers, the impellers being arranged with at least one of the blades displaced between each adjacent two of the impellers, and a number of the impellers arranged along a rotation axis being at least 17 and no more than 25 in the cross-flow fan, each of the plurality of impellers being connected together to form a single unit, the cross-flow fan having a number of revolutions that is no more than 2000 rpm.
3. The air conditioner according to claim 1, wherein a length dimension of each of the impellers in a rotation axis direction is no more than 40% of the diameter of each of the impellers in the cross-flow fan.
3. The air conditioner according to claim 1, wherein a length dimension of each of the impellers in a rotation axis direction is no more than 40% of the diameter of each of the impellers in the cross-flow fan.
4. The air conditioner according to claim 1, wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
4. The air conditioner according to claim 1, wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
5. The air conditioner according to claim 1, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
5. The air conditioner according to claim 1, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
6. The air conditioner according to claim 2, wherein a length dimension of each of the impellers in a rotation axis direction is no more than 40% of the diameter of each of the impellers in the cross-flow fan.
6. The air conditioner according to claim 2, wherein a length dimension of each of the impellers in a rotation axis direction is no more than 40% of the diameter of each of the impellers in the cross-flow fan.
7. The air conditioner according to claim 2, wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
7. The air conditioner according to claim 2, wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
8. The air conditioner according to claim 2, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
8. The air conditioner according to claim 2, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
9. The air conditioner according to claim 3, wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
9. The air conditioner according to claim 3, wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
10. The air conditioner according to claim 3, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
10. The air conditioner according to claim 3, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
11. The air conditioner according to claim 4, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.
11. The air conditioner according to claim 4, wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm, and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm.


Thus, it is apparent that the more specific patent claims render obvious the instant application claims. Following the rationale in In re Goodman, cited above, where
applicant has once been granted a patent containing a claim for the specific or narrower
invention, applicant may not then obtain a second patent with a claim for the generic or
broader invention without first submitting an appropriate terminal disclaimer.
.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraichi et al. (U.S. Patent No. 9,347,461) in view of Okazawa et al. (JP Patent No. 2006275488), further in view of Koochingchai (US 6,511,291).
Regarding Claim 1, Shiraichi et al. teaches an air conditioner comprising: a cross-flow fan having a cylindrical shape (Figs. 1,16 #10 – cross-flow fan), the cross-flow fan including a plurality of impellers (Col. 5, lines 11-15; Fig. 1 #12 – blade wheels as impellers), each of the impellers including a plurality of blades arranged in a circumferential direction (Col. 5, lines 11-15; Fig. 1 #21); and a heat exchanger disposed on an upstream side of an air flow of the cross- flow fan with a clearance being formed between the cross-flow fan and the heat exchanger (Col. 16, lines 15-23; Fig. 16 #129 – heat exchanger), the impellers being arranged with at least one of the blades displaced between each adjacent two of the impellers (Col. 2, lines 47-64; Fig. 1).
However, Shiraichi et al. fails to explicitly teach and a number of the impellers arranged along a rotation axis being at least 14 and no more than 30 in the cross-flow fan.
Shiraichi et al. does teach that the cross-flow fan for the air conditioner has at least 5 impellers (Col. 10, lines 42-49), in order to constantly generate enough airflow as well as control adverse impacts from narrow-band noises (Col. 10, lines 10-18,31-41).
Koochingchai teaches an air-conditioner with a cross-flow fan that has 14 impellers to provide sufficient cooling. Shiraichi et al. and Koochingchai are analogous prior art as they each relate to air conditioners. Therefore, it would have been obvious to a person of ordinary skill in the art that the at least 5 impellers taught by Shiraichi et al. could include 14 impellers, as Koochingchai teaches that such a number of impellers provides sufficient cooling from the air conditioner.
However, Shiraichi et al. as modified by Koochingchai fails to teach the clearance having a dimension no more than 20% of a diameter of each of the impellers.
Okazawa et al. teaches an air conditioner with a clearance formed between the cross-flow fan and heat exchanger that is between 9.5%-19% of the diameter of the impeller (paragraphs 0022, 0025; Fig. 1 #1 – impeller, #2 – heat exchanger), in order to increase the degree of freedom when designing the air conditioner while keeping noise down (paragraphs 0023,0026,0029). Shiraichi et al. and Okazawa et al. are analogous prior art as they each relate to air conditioners. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the clearance taught by Shiraichi et al. with the specific dimensions taught by Okazawa et al., in order to increase the degree of freedom when designing the air conditioner while keeping noise down (Okazawa et al. paragraphs 0023,0026,0029).
Regarding Claim 3, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai teaches all the limitations of Claim 1 above.
However, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai fails to explicitly teach wherein a length dimension of each of the impellers in a rotation axis direction is no more than 40% of the diameter of each of the impellers in the cross-flow fan.
Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A.). As the only difference between the claim and Shiraichi et al. is the relative length of the impellers, it would have been obvious to a person of ordinary skill in the art that the length dimension of each impeller taught by Shiraichi et al. could be set to no more than 40% of the impeller diameter, as such a change in size would not cause the fan to perform differently (MPEP 2144.04 IV. A.). The instant Specification at p.20 states that the benefit of the claimed dimension of the impellers is the length of the cross-flow fan is reduced and the air conditioner is more compact. This is hardly an unexpected result of reducing the impeller length, and does not indicate that the fan performs differently.
Regarding Claim 4, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai teaches all the limitations of Claim 1 above.
However, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai fails to explicitly teach wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
Okazawa et al. does teach that the clearance formed between the cross-flow fan and heat exchanger is between 9.5%-19% of the diameter of the impeller (paragraphs 0022, 0025; Fig. 1 #1 – impeller, #2 – heat exchanger), in order to increase the degree of freedom when designing the air conditioner while keeping noise down (paragraphs 0023,0026,0029).
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I.). It would have been obvious to a person of ordinary skill in the art that the heat exchanger could be disposed with the clearance no more than 10% of the impeller diameter, as Okazawa et al. teaches a clearance between 9.5% and 19% will increase the degree of freedom when designing the air conditioner while keeping noise down (Okazawa et al. paragraphs 0023,0026,0029), and claimed ranges overlapping ranges taught by the prior art are obvious (MPEP 2144. 05 I.).
Regarding Claim 5, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai teaches all the limitations of Claim 1 above.
Shiraichi et al. further teaches wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm (Col. 10, lines 57-58 – impeller diameter D is 113.2 mm), and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm (Col. 11, lines 15-20 – fan rotates at 1,200 rpm).
Regarding Claim 9, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai teaches all the limitations of Claim 3 above.
However, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai fails to explicitly teach wherein the heat exchanger is disposed with the clearance no more than 10% of the diameter of each of the impellers.
Okazawa et al. does teach that the clearance formed between the cross-flow fan and heat exchanger is between 9.5%-19% of the diameter of the impeller (paragraphs 0022, 0025; Fig. 1 #1 – impeller, #2 – heat exchanger), in order to increase the degree of freedom when designing the air conditioner while keeping noise down (paragraphs 0023,0026,0029).
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I.). It would have been obvious to a person of ordinary skill in the art that the heat exchanger could be disposed with the clearance no more than 10% of the impeller diameter, as Okazawa et al. teaches a clearance between 9.5% and 19% will increase the degree of freedom when designing the air conditioner while keeping noise down (Okazawa et al. paragraphs 0023,0026,0029), and claimed ranges overlapping ranges taught by the prior art are obvious (MPEP 2144. 05 I.).
Regarding Claim 10, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai teaches all the limitations of Claim 3 above.
Shiraichi et al. further teaches wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm (Col. 10, lines 57-58 – impeller diameter D is 113.2 mm), and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm (Col. 11, lines 15-20 – fan rotates at 1,200 rpm).
Regarding Claim 11, Shiraichi et al. as modified by Okazawa et al. and further modified by Koochingchai teaches all the limitations of Claim 4 above.
Shiraichi et al. further teaches wherein the diameter of each of the impellers is at least 90 mm and no more than 150 mm (Col. 10, lines 57-58 – impeller diameter D is 113.2 mm), and the cross flow fan has a number of revolutions that is at least 700 rpm and no more than 2000 rpm (Col. 11, lines 15-20 – fan rotates at 1,200 rpm).
Allowable Subject Matter
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection is overcome.
Claim 2 would be allowable for disclosing The air conditioner according to claim 1, wherein the cross-flow fan includes at least 17 and no more than 25 impellers.
While known prior art teaches similar air conditioners, none of the known prior art, alone or in combination, teaches such an air conditioner where the number of impellers is at least 17 and no more than 25. As seen above, Shiraichi et al. only teaches a minimum of 5 impellers but no criticality to the number of impellers. Likewise, Koochingchai teaches a cross flow fan with a number of impellers only being 14. Amada et al. (US 8,814,522) teaches a cross flow fan with 18 impellers, but teaches a cross-flow fan for a laser and is not applied to air conditioners. Amada et al. also fails to provide any motivation as to why 18 impellers are used, and therefore one of ordinary skill would not find it obvious to modify Shiraichi et al. or Koochingchai with the teachings of Amada et al. to arrive at Applicants invention. Further, it would not be an obvious matter of design choice for one of ordinary skill in the art to modify Shiraichi et al. such that there are between 17 and 25 impellers, as Shiraichi et al. does not teach a criticality to the number of impellers. Applicant’s invention includes a criticality to the number of impellers, finding that the claimed range increases performance while reducing noise including 2NZ and 3NZ sounds (page 16, line 31 – page 17, line 4). Therefore, the combination of features is allowable.
Claims 6-8 would be allowable due to their dependency on Claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Teraoka et al. (US Patent No. 11,073,302), Nakai et al. (US Patent No. 10,156,376), Shiraichi (US Patent Application Pub. No. 2011/0171004), Nabeshima et al. (US Patent No. 6,158,954), and Hamamoto et al. (US Patent No. 5,573,059) each teaches an air conditioner with a cross-flow fan comprised of multiple impellers having a skew angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745